department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel index number number info release date dear this responds to your letter of date in which you request a ruling concerning your federal employment_tax status under the internal_revenue_code you state that you were not an employee earning taxable wages for the tax_year ending date you conclude that although you realized a gain in compensation_for your services it is not recognized by the internal_revenue_code in addition you state that this issue is a factual matter and does not raise any questions of law except those involving jurisdiction sec_6501 of the internal_revenue_code states that the internal_revenue_service can assess additional tax for a year allow a claim_for_refund by the taxpayer or take collection action only within a specific time limit in general this time limit known as the statute of limitation i sec_3 years from the date the original tax_return was filed or years from the date the tax was paid whichever is later because your request involves a taxable_year closed by the statute of limitation we are unable to take any_action concerning your requested ruling if you have any questions or need additional information please contact malcolm l funn identification_number of my staff at sincerely office of division counsel associate chief_counsel tax exempt government entities harry beker chief health welfare branch
